


Exhibit 10.6


GUESS?, INC.
2004 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
 
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated July 7,
2015 by and between Guess?, Inc., a Delaware corporation (the “Company”), and
Victor Herrero Amigo (the “Grantee”) evidences the nonqualified stock option
(the “Option”) granted by the Company to the Grantee as to the number of shares
of the Company’s Common Stock first set forth below.



 
 
 
Number of Shares of Common Stock:(1)
600,000
Award Date:  July 7, 2015
 
 
 
Exercise Price per Share:(1)
$20.03
Expiration Date:(1)(2) July 7, 2025
 
 
 
Vesting(1)(2)  The Option shall become vested in accordance with the vesting
requirements set forth in Section 1 of the Terms and Conditions of Nonqualified
Stock Option (the “Terms”) attached to this Option Agreement incorporated herein
by this reference).
   
 
 
 



The Option is granted under the Guess?, Inc. 2004 Equity Incentive Plan (as
Amended and Restated as of May 20, 2014) (the “Plan”) and subject to the Terms
(incorporated herein by this reference) and to the Plan.  The Option has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee.  Capitalized terms
used herein without definition shall have the meanings assigned to them in the
Plan, except where a capitalized term is defined in the Executive Employment
Agreement between the Company and the Grantee, effective July 7, 2015 (the
“Employment Agreement”), and this Option Agreement indicates the definition used
in the Employment Agreement shall apply for purposes of this Option Agreement as
well.  The parties agree to the terms of the Option set forth herein.  The
Grantee acknowledges receipt of a copy of the Terms, the Plan and the Prospectus
for the Plan. This Option is in complete satisfaction of the Grantee’s right to
receive an award of “Stock Options” (as such term is defined in the Employment
Agreement) pursuant to Section 6(a) of the Employment Agreement.
 
“GRANTEE”
 
GUESS?, INC.
a Delaware corporation
 
 
 
 
 
 
 
 
 /s/ Victor Herrero Amigo
 
By:
/s/ Jason T. Miller
Signature
 
 
 
 
Print Name:
Jason T. Miller
 Victor Herrero Amigo
 
 
Print Name
 
Its:
Secretary
 
 
 
 




1

--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION


1.
Vesting.

A.Vesting in General. Except as otherwise expressly provided in this Section 1
and in Sections 5 and 8, the Option shall become vested as to 25% of the total
number of shares of Common Stock subject to the Option (subject to adjustment
under Section 16 of the Plan) on the first, second, third and fourth
anniversaries of the Award Date (each such date is referred to herein as a
“Vesting Date”), provided that the Grantee has been continuously in Service with
the Company from the Award Date through each applicable Vesting Date. As used
herein, the term “Service” means employment by the Company or a Subsidiary (the
date that the Grantee’s Service with the Company terminates is referred to as
the “Severance Date”).
B.Disability or Death. Notwithstanding anything contained herein or in the Plan
to the contrary, in the event of the Grantee’s “Disability” (as defined in the
Employment Agreement) or death while in Service before the fourth anniversary of
the Award Date, the Option shall become vested as to a pro-rata portion of the
then outstanding and otherwise unvested portion of the Option that was otherwise
scheduled to vest on the next regularly scheduled Vesting Date under Section
1(A) after the Grantee’s Severance Date determined by multiplying (1) the total
number of such shares subject to the Option that were otherwise scheduled to
vest on the next regularly scheduled Vesting Date under Section 1(A) after the
Severance Date by (2) the Pro-Rata Fraction. As used herein, the “Pro-Rata
Fraction” means the fraction obtained by dividing (i) the total number of days
the Grantee was in Service with the Company following the last regularly
scheduled Vesting Date under Section 1(A) (or, if there is no prior Vesting Date
in the circumstances, following the Award Date) that occurred prior to the
Grantee’s Severance Date through and including the Severance Date, by (ii) the
total number of calendar days following the last regularly scheduled Vesting
Date under Section 1(A) (or, if there is no prior Vesting Date in the
circumstances, following the Award Date) through and including the Vesting Date
that was next scheduled to occur after the Grantee’s Severance Date.
Notwithstanding the foregoing, this Section 1(B) shall not apply to the Option
if the Grantee’s Severance Date occurs on a Vesting Date. Any shares subject to
the Option hereto as of the Severance Date that are not vested after giving
effect to the foregoing provisions of this Section 1(B) shall terminate and be
cancelled as of the Severance Date.
C.Termination without Cause or for Good Reason Outside of a Change in Control
Window. Notwithstanding anything contained herein or in the Plan to the contrary
(but subject to Section 1(D) below), in the event that the Grantee’s employment
by the Company is terminated (a) by the Company without “Cause” (as defined in
the Employment Agreement), (b) by the Grantee for “Good Reason” (as defined in
the Employment Agreement), or (c) upon expiration of the “Employment Term” (as
defined in the Employment Agreement) then in effect by reason of the Company’s
delivery of a non-renewal notice pursuant to Section 2 of the Employment
Agreement if the Company did not have Cause to deliver such non-renewal notice,
in any case before the fourth anniversary of the Award Date and outside of a
“Change in Control Window” (as defined below) (such termination of employment
under (a), (b) or (c) above, a

2

--------------------------------------------------------------------------------




“Qualifying Termination”), the then outstanding and otherwise unvested portion
of the Option shall become vested and exercisable as to a pro-rata portion of
the number of shares subject to the Option that were otherwise scheduled to vest
on the next regularly scheduled Vesting Date under Section 1(A) after the
Grantee’s Severance Date determined by multiplying (1) the total number of such
shares subject to the Option that were otherwise scheduled to vest on the next
regularly scheduled Vesting Date under Section 1(A) after the Severance Date by
(2) the Pro-Rata Fraction. The foregoing provisions of this Section 1(C) shall
not apply to the Option if the Grantee’s Severance Date occurs on a Vesting
Date. Any shares subject to the Option hereto as of the Severance Date that are
not vested after giving effect to the foregoing provisions of this Section 1(C)
shall be subject to Sections 1(D) and 5. As used herein, a “Change in Control
Window” means the period beginning twelve (12) months prior to and ending two
(2) years after a Change in Control.
D.Termination without Cause or for Good Reason During a Change in Control
Window. Notwithstanding anything contained herein or in the Plan to the
contrary, in the event that the Grantee has a Qualifying Termination that occurs
before the fourth anniversary of the Award Date and during a Change in Control
Window (a “CIC Qualifying Termination”), the then outstanding and otherwise
unvested portion of the Option shall become fully vested and exercisable in its
entirety. For purposes of clarity, if the Grantee has a Qualifying Termination
before the fourth anniversary of the Award Date and the Option (or portion
thereof), to the extent outstanding and unvested on the Severance Date,
otherwise purports to terminate on the Severance Date, such termination shall
not be effective until the end of the 12-month period following the Severance
Date and, if such Qualifying Termination becomes a CIC Qualifying Termination
because a Change in Control occurs within such period of time, such purported
termination shall not be effective and such award shall be subject to the
accelerated vesting rules set forth above in this Section 1(D) with any
additional accelerated vesting occurring pursuant to this sentence effective as
of (or, as necessary to give effect to the acceleration, immediately prior to )
the Change in Control, and, notwithstanding Section 5 below, the Grantee shall
have sixty (60) days from the date of the Change in Control to exercise such
portion of the Option that accelerated upon (or immediately prior to, as the
case may be) the Change in Control, such sixty (60) day period subject to the
Committee’s ability to terminate the Option in connection with such Change in
Control (in which case the Grantee shall, if the Options are not to be settled
in the transaction, be given a reasonable opportunity to exercise such
accelerated portion of the Option before it terminates, with any such exercise
prior to the Change in Control to be contingent upon and effective as of the
Change in Control or immediately prior to the Change in Control).
E.Release of Claims. Notwithstanding the foregoing, the accelerated vesting
provisions of Sections 1(C) and 1(D) are subject to the Grantee’s satisfaction
of the Release requirement of Section 9(e) of the Employment Agreement in
connection with the termination of his Service and, if such requirement is not
timely satisfied, Section 5 shall apply.

3

--------------------------------------------------------------------------------




2.
Limits on Exercise; Incentive Stock Option Status.

The Option may be exercised only to the extent the Option is vested and
exercisable.
•
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

•
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

•
Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 16 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

•
Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

3.
Continuance of Employment Required; No Employment/Service Commitment.

Except as expressly provided in Section 1 of this Option Agreement, the vesting
schedule requires continued Service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Option and the
rights and benefits under this Option Agreement.  Service for only a portion of
the vesting period, even if a substantial portion, will not (except as expressly
provided in Section 1) entitle the Grantee to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a termination
of Services as provided in Section 5 below or under the Plan.
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee’s status, if he is an employee, as an employee at will who
is subject to termination without cause, confers upon the Grantee any right to
remain employed by or in service to the Company or any Subsidiary or interferes
in any way with the right of the Company or any Subsidiary at any time to
terminate such employment or service.
4.
Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the Company
(or such other person as the Committee may require pursuant to such
administrative exercise procedures as the Committee may implement from time to
time) of:
•
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise


4

--------------------------------------------------------------------------------




procedures as the Committee may require from time to time;
•
payment in full for the Exercise Price of the shares to be purchased (a) in
cash, cashier’s or bank check to the Company, or (b) (subject to compliance with
all applicable laws, rules, regulations and listing requirements and further
subject to such rules as the Committee may adopt as to any non-cash payment) in
shares of Common Stock already owned by the Grantee, valued at their Fair Market
Value on the exercise date, or (c) through a “cashless exercise” procedure by
notice and third party payment in such manner as may be authorized by the
Committee pursuant to Section 8(f) of the Plan;

•
any written statements or agreements required pursuant to Section 19(g) of the
Plan; and

•
satisfaction of the tax withholding provisions of Section 19(a) of the Plan.

5.
Termination of Option upon a Termination of Grantee’s Employment.

Subject to earlier termination on the Expiration Date of the Option and subject
to Section 1 above, if the Grantee’s Service terminates, the following rules
shall apply:
•
if the Grantee’s Service terminates due to his death, Disability (as defined in
the Employment Agreement) or Retirement, then (a) the Grantee, his personal
representative or beneficiary will have twelve (12) months from the Severance
Date to exercise the Option (or any portion thereof) to the extent that it was
exercisable on the Severance Date; provided that if the Grantee’s employment
terminates as a result of Disability or Retirement and he dies during such
12-month period, his beneficiary will have one year from the date of the
Grantee’s death to exercise the Option (or any portion thereof) to the extent it
was vested on the Grantee’s Severance Date, (b) the Option, to the extent not
exercisable on the Severance Date, shall terminate on the Severance Date, and
(c) the Option, to the extent exercisable for the 12-month period following the
Severance Date (or, if applicable, the 12-month period following the Grantee’s
subsequent death) and not exercised during such period, shall terminate at the
close of business on the last day of such 12-month period.

•
if the Grantee’s Service terminates for any reason other than his death,
Disability or Retirement, then (a) the Grantee will have sixty (60) days from
the Severance Date to exercise the Option (or portion thereof) to the extent
that it was exercisable on the Grantee’s Severance Date, (b) the Option, to the
extent not exercisable on the Severance Date, shall terminate on the Severance
Date, and (c) the Option, to the extent exercisable for the sixty (60) day
period following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 60-day period.


5

--------------------------------------------------------------------------------




In all events the Option is subject to earlier termination on the Expiration
Date of the Option.  The Committee shall be the sole judge of whether the
Grantee continues to render Service for purposes of this Option Agreement.
6.
Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 15 of the Plan.
7.
Adjustments Upon Specified Events.

Upon the occurrence of certain events relating to the Company’s Common Stock
contemplated by Section 16(b) of the Plan, the Committee will make adjustments,
if appropriate, in the number of shares subject to the Option, the Exercise
Price, and the number and kind of securities subject to the Option.
8.
Change in Control.

Notwithstanding anything to the contrary in Sections 1 or 5 of this Agreement or
any provision of the Plan, the following provisions shall apply upon a Change in
Control:
A.    The Company may terminate the Option effective upon (or, as necessary to
give effect to such termination, immediately prior to, a Change in control), or
may provide in connection with a Change in Control for any then-outstanding
portion of the Option to be assumed or converted into an option to acquire
common stock of any surviving or successor entity to the Company or a parent
thereof (the “Successor Entity” and any such assumed Option a “Substitute
Option”). If a Change in Control occurs and the then-outstanding portion of the
Option is to be terminated and not assumed by a Successor Entity as a Substitute
Option: (i) the Option, to the extent then outstanding and unvested, shall be
deemed to be fully vested upon (or, as necessary to give effect to such
acceleration, immediately prior to) the Change in Control, and (ii) the Grantee
shall, if the Option is not to be settled in the transaction, be given a
reasonable opportunity to exercise such Option before it terminates, with any
such exercise prior to the Change in Control to be contingent upon and effective
as of but subject to the actual occurrence of the Change in Control or
immediately prior to the Change in Control.
B.    Any Substitute Option will have substantially the same terms and
conditions as the Predecessor Option, with appropriate adjustments as to the
number and kind of shares and exercise price subject thereto.



6

--------------------------------------------------------------------------------




9.
Compliance.

The Grantee hereby agrees to cooperate with the Company, regardless of the
Grantee’s employment status with the Company, to the extent necessary for the
Company to comply with applicable state and federal laws and regulations
relating to the Option.
10.
Notices.

Any notice required or permitted under this Option Agreement shall be deemed
given when personally delivered, or when deposited in a United States Post
Office, postage prepaid, addressed, as appropriate, to the Grantee either at the
address on record with the Company or such other address as may be designated by
Grantee in writing to the Company; or to the Company, Attention: Stock Plan
Administration, 1444 South Alameda Street, Los Angeles, California 90021, or
such other address as the Company may designate in writing to the Grantee.
11.
Failure to Enforce Not a Waiver.

The failure of the Company or the Grantee to enforce at any time any provision
of this Option Agreement shall in no way be construed to be a waiver of such
provision or of any other provision hereof.
12.
Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to, and the Grantee agrees to be bound by, all of the terms and conditions of
the Plan, incorporated herein by this reference.  In the event of a conflict or
inconsistency between the terms and conditions of this Option Agreement and of
the Plan, the terms and conditions of the Plan shall govern.  The Grantee agrees
to be bound by the terms of the Plan and this Option Agreement (including these
Terms).  The Grantee acknowledges having read and understood the Plan, the
Prospectus for the Plan, and this Option Agreement.  Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Committee do not and shall
not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.
13.
Entire Agreement.

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Option Agreement may be amended pursuant to
Section 18 of the Plan.  Such amendment must be in writing and signed by the
Company.  The Company may, however, unilaterally waive any provision hereof in
writing to the extent such waiver does not adversely affect the interests of the
Grantee

7

--------------------------------------------------------------------------------




hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
14.
Governing Law.

This Option Agreement shall be governed by and construed according to the laws
of the State of Delaware, without regard to Delaware or other laws that might
cause other law to govern under applicable principles of conflicts of law.  For
purposes of litigating any dispute that arises under this Option Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation shall be conducted in the courts of
Los Angeles County, or the federal courts for the United States for the Central
District of California, and no other courts, where this Option Agreement is made
and/or to be performed.
15.
Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to the Option awarded under the Plan or future stock options that may be awarded
under the Plan by electronic means or request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
16.
Effect of this Agreement.

This Option Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to the Company.
17.
Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
18.
Committee’s Powers.

No provision contained in this Option Agreement shall in any way terminate,
modify or alter, or be construed or interpreted as terminating, modifying or
altering any of the powers, rights or authority vested in the Committee or, to
the extent delegated, in its delegate pursuant to the terms of the Plan or
resolutions adopted in furtherance of the Plan, including, without limitation,
the right to make certain determinations and elections with respect to the
Options.
19.
Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

8

--------------------------------------------------------------------------------




20.
Clawback Policy.

The Option is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).

9